

115 HR 5688 IH: Navigation Workers Protection Act of 2018
U.S. House of Representatives
2018-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5688IN THE HOUSE OF REPRESENTATIVESMay 7, 2018Mrs. Bustos (for herself and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Water Resources Development Act of 1990 relating to the operation and maintenance of
			 navigation facilities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Navigation Workers Protection Act of 2018. 2.Operation and maintenance of navigation and hydroelectric facilities (a)In generalSection 314 of the Water Resources Development Act of 1990 (33 U.S.C. 2321) is amended—
 (1)in the heading by inserting navigation and before hydroelectric facilities; (2)in the first sentence, by striking Activities currently performed and inserting the following:
					
 (a)In generalActivities currently performed; (3)in subsection (a) (as designated by paragraph (2)), by inserting navigation or before hydroelectric;
 (4)in the second sentence, by striking This section and inserting the following:  (b)Major maintenance contracts allowedThis section; and
 (5)by adding at the end the following:  (c)ExclusionThis section does not—
 (1)apply to a navigation facility that was under contract on or before the date of enactment of this subsection with a non-Federal interest to perform operations or maintenance; and
 (2)prohibit the Secretary from contracting out commercial activities after the date of enactment of this subsection at a navigation facility..
 (b)Clerical amendmentThe table of contents contained in section 1(b) of the Water Resources Development Act of 1990 (104 Stat. 4604) is amended by striking the item relating to section 314 and inserting the following:
				
					
						Sec. 314. Operation and maintenance of navigation and hydroelectric facilities..
			